Case 2:19-cv-02291-JTF-dkv Document 20 Filed 05/13/19 Page 1 of 3                PageID 600



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

DR. CARNITA ATWATER,                       )
NEW CHICAGO COMMUNITY                      )
PARTNERSHIP REVITALIZATION CDC,            )
NEW CHICAGO CDC,                           )
CLAY HOUSE; WEST JUNCTION/                 )
WALKER HOMES COALITION, HYDE               )
PARK/DOUGLASS/HOLLYWOOD                    )
ASSOCIATION; COALITION OF AFRICAN          )
AMERICAN MUSEUMS AND ARTISTS; et al,       )
                                           )
Plaintiffs,                                )
                                           )
v.                                         )   Case No. 2:19-cv-02291-JTF-dkv
                                           )
MAYOR JIM STRICKLAND; MAYOR LEE            )
HARRIS; STATE OF TENNESSEE,                )
GOVERNOR BILL LEE;CITY OF MEMPHIS; )
MEMPHIS CITY COUNCIL; SHELBY               )
COUNTY; SHELBY COUNTY COMMISSION; )
CITY OF MEMPHIS/SHELBY COUNTY              )
LAND BANK; LAND USE CONTROL BOARD; )
OFFICE OF CODE ENFORCEMENT; DOUG )
MCGOWEN; JOHN ZEANAH; ASHLEY               )
CASH; PAUL YOUNG; MEMPHIS/SHELBY )
OFFICE OF PLANNING AND DEV.; BLIGHT )
AUTHORITY OF MEMPHIS for the MEMPHIS )
BLIGHT ELIMINATION CHARTER;                )
NEIGHBORHOOD PRESERVATION, INC.; )
BLDG MEMPHIS, MEMPHIS TOMORROW; )
DOWNTOWN MEMPHIS COMMISSION, et )
al.,                                       )
                                           )
Defendants.
______________________________________________________________________________

 ORDER DISMISSING PETITION FOR TRO AND DISMISSING PLAINTIFFS HYDE
 PARK/DOUGLASS/HOLLYWOOD ASSOCIATION AND COALITION OF AFRICAN
      AMERICAN MUSEUMS AND ARTISTS FOR FAILURE TO PROSECUTE
______________________________________________________________________________

          Before the Court is Plaintiffs’ pro se Complaint for Temporary Restraining Order and

Preliminary Injunction against the above named Defendants that was filed on May 7, 2019.


32828670 v1
Case 2:19-cv-02291-JTF-dkv Document 20 Filed 05/13/19 Page 2 of 3                    PageID 601



(ECF No. 1.) The Memphis City Council and the City of Memphis filed an Affidavit and

Response in Opposition to the motion for injunctive relief on May 9, 2019. (ECF Nos. 14 & 14-

1). The Court initially set a motion hearing for May 9, 2019. The matter was rescheduled, along

with a Show Cause Hearing for Plaintiffs’ failure to appear on May 13, 2019. (ECF Nos. 13, 15–

17.) On May 13, 2019, Dr. Carnita Atwater appeared on behalf of herself, New Chicago

Community Partnership Revitalization CDC and New Chicago CDC. Present on behalf of Clay

House were Beverly Clay and Kerry Clay. Desma Turner appeared on behalf of West

Junction/Walker Homes Coalition and Brenda Taylor appeared on behalf of Glenview

Development Corporation. No one appeared on behalf of Hyde Park/Douglass/Hollywood

Association or for the Coalition of African American Museums and Artists. Present for the City

of Memphis, the Memphis City Council and three individually named parties, Memphis Mayor

Jim Strickland, Doug McGowen, and Paul Young were council Allan J. Wade and Brandy S.

Parrish. (ECF No. 18.)

          The Court advised the Plaintiff and representatives of several organizations listed as

Plaintiffs of several preliminary concerns. As an initial matter, Dr. Atwater, is not a licensed

attorney and as such may only appear on behalf of herself and not another party or entity. Federal

law allows parties to “plead and conduct their own cases personally or by counsel.” See 28

U.S.C. § 1654 and Bass v. Leatherwood, 788 F.3d 228, 230 (6th Cir. 2015); Shepard v. Wellman,

313 F.3d 963, 970 (6th Cir. 2002). “The rule against non-lawyer representation ‘protects the

rights of those before the court’ by preventing an ill-equipped layperson from squandering the

right of the party [s]he purports to represent.” Zanecki v. Health Alliance Plan of Detroit, 576

Fed. App’x 594, 595 (6th Cir. 2014) (per curiam). Therefore, the Plaintiff organizations have

until May 29, 2019, in which to obtain legal representation.




32828670 v1                                     2
Case 2:19-cv-02291-JTF-dkv Document 20 Filed 05/13/19 Page 3 of 3                   PageID 602



          Next, the Court noted other procedural and substantive deficiencies with the case as it

stands now before the Court. These issues include jurisdictional concerns, difficulties in

discerning the legal claim(s) within the Complaint, whether summonses and notices have been

properly issued to the named defendants, and whether the case has been filed prematurely.

          Last, the Court dismissed the Petition for a Temporary Restraining Order for lack of

substance because the record does not show adoption of an Ordinance with respect to the

Memphis 3.0 Comprehensive Plan by the Memphis City Council.                 Thus, a Temporary

Restraining Order would be inappropriate.

          All outstanding issues identified above, including consideration of the Petition for a

Preliminary Injunction, will be addressed during the Motion Hearing that is set for Wednesday,

May 29, 2019 at 11:30.

                                             CONCLUSION

          Accordingly, the Petition for a Temporary Restraining Order is Denied. Also, Plaintiffs

Hyde Park/Douglass/Hollywood Association and the Coalition of African American Museums

are dismissed for failure to prosecute pursuant to Fed. R. Civ. P. 41(b).



              IT IS SO ORDERED this 13th day of May, 2019.


                                                     s/John T. Fowlkes, Jr.
                                                     JOHN T. FOWLKES, JR.
                                                     UNITED STATES DISTRICT JUDGE




32828670 v1                                      3
